ACCEPTED
                                                                                                                                          07-15-00126-cv
                                                                                                                              SEVENTH COURT OF APPEALS
                                                                                                                                       AMARILLO, TEXAS
                                                                                                                                     4/13/2015 1:44:02 PM
                                                                                                                                        Vivian Long, Clerk


MARY H. SMITH                                                                                                    TELEPHONE: 817.878.9388
mary.smith@kellyhart.com                                                                                               FAX: 817.878.9788

                                                                                                                      FILED IN
April 13, 2015                                                                                                 7th COURT OF APPEALS
                                                                                                                 AMARILLO, TEXAS
                                                                                                               4/13/2015 1:44:02 PM
Via Electronic Filing:                                                                                              VIVIAN LONG
                                                                                                                       CLERK
Ms. Vivian Long
Clerk, Seventh Court of Appeals
P.O. Box 9540
Amarillo, Texas 79105

Re:       No. 07-15-00126-CV; Matthew Eugene Devine v. Vicki Dianne Devine

Dear Ms. Long:

Enclosed please find the Order Denying Petitioner’s Motion to Set Amount and
Type of Security for Supersedeas as referenced in Appellant’s Emergency Motion
for Review of Trial Court Ruling Pursuant to Rule 24.4 filed on April 9, 2015 in
the above-referenced matter.

Thank you for your attention in this matter. Should you have any questions, please
do not hesitate to contact me.

Sincerely yours,

/s/ Mary H. Smith

Mary H. Smith

MHS/srb
Enclosure:

cc:       James V. Jay, IV
          jimj@lawgjm.com
          Thomas M. Michel
          thomasm@lawgjm.com
          Robley E. Sicard
          robleys@lawgjm.com
          Counsel for Appellee
      FORT WORTH OFFICE | 201 MAIN STREET, SUITE 2500 | FORT WORTH, TX 76102 | TELEPHONE: (817) 332-2500 | FAX: (817) 878-9280
              AUSTIN OFFICE | 301 CONGRESS, SUITE 2000 | AUSTIN, TX 78701 | TELEPHONE: (512) 495-6400 | FAX: (512) 495-6401
             MIDLAND OFFICE | 508 W. WALL, SUITE 444 | MIDLAND, TX 79701 | TELEPHONE: (432) 683-4691 | FAX: (432) 683-6518
      NEW ORLEANS OFFICE | 400 POYDRAS STREET, SUITE 1812 | NEW ORLEANS, LA 70130 | TELEPHONE: (504) 522-1812 | FAX: (504) 522-1813
                                   Kelly Hart & Hallman, a Limited Liability Partnership | www.kellyhart.com
                                                               324-552104-14


                                                    CAUSE NO. 324-552104-14

MATTHEW EUGENE DEVINE                                                     §         IN THE DISTRICT COURT
                                                                          §
V.                                                                        §         324TH JUDICIAL DISTRICT
                                                                          §
VICKI DIANNE DEVINE                                                       §         TARRANT COUNTY, TEXAS

                     ORDER DENYING PETITIONER'S MOTION TO SET
                   AMOUNT AND TYPE OF SECURITY FOR SUPERSEDEAS

           On March 26, 2015, came on for consideration Petitioner's Motion to Set Amount

and Type of Security for Supersedeas.                                  The Court, having considered the motion, the

response, and the argument of counsel, is of the opinion that the motion should be and is

hereby DENIED.

           IT IS THEREFORE ordered that Petitioner's Motion to Set Amount and Type of

Security for Supersedeas is hereby DENIED.

           SIGNED this                  ^7      day of
                                                                   4-2                                                          ,2015.



                                                                                                                         t
                                                                      JUDGKPRESIDING




O R D E R DENYING P E T I T I O N E R ' S M O T I O N T O SET A M O U N T AND T Y P E O F S E C U R I T Y F O R S U P E R S E D E A S    Page I


                                                                                                                             COURT'S MINUTES
                                                                                                                             TRANSACTION#
                                                                                                                                                  SCfG